                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                               CENTRAL DIVISION

JOHN RICHARD GOLDMSITH,                  :
                                         :
             Plaintiff,                  :
                                         :      CIVIL ACTION No.: 4:19-cv-00152
             v.                          :
                                         :      Rule 41 STIPULATION OF DISMISSAL
ADAMS COUNTY, IOWA,                      :      WITH PREJUDICE
Adams County Deputy Sheriff CORY         :
DORSEY and Adams County Sergeant         :
PAUL HOGAN                               :
                                         :
             Defendants.                 :

                                  Rule 41 Stipulation

      The parties, through undersigned counsel, hereby stipulate and agree that,

pursuant to a negotiated settlement, all claims asserted in this lawsuit may be dismissed

with prejudice, each party to bear their own fees and costs.

                                                Respectfully submitted,
                                                s/Glen S. Downey
                                                Glen S. Downey                  AT0012428

                                                LAW OFFICES OF GLEN S. DOWNEY
                                                5214 Ingersoll Avenue
                                                Des Moines, IA, 50312
                                                412-865-7110
                                                Email: glen@downey-law.net

                                                /s/ Rita Bettis Austen
                                                Rita Bettis Austen, AT0011558

                                                ACLU OF IOWA FOUNDATION, INC.
                                                505 Fifth Ave., Ste. 808
                                                Des Moines, IA 50309–2317
                                                Telephone: 515.243.3988
                                                Fax: 515.243.8506
                                                Email: Rita.Bettis@aclu-ia.org
Attorneys for Jon Goldsmith

/s/Kristopher K. Madsen
Kristopher K. Madsen
Stuart Tinley Law Firm LLP
CenturyLink Building
310 W. Kanesville Blvd., 2nd Floor
Council Bluffs, IA 51503
Telephone: 712.322.4033
Fax: 712.322.6243
Email: kmadsen@stuarttinley.com

Attorney for Defendants
